977 F.2d 572
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald X. KIDD, Petitioner-Appellant,v.David WILLIAMS, Warden, Respondent-Appellee.
No. 92-6816.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 28, 1992Decided:  October 22, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Donald X. Kidd, Appellant Pro Se.
Katherine Baldwin Toone, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Donald X. Kidd seeks to appeal the magistrate judge's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate judge.  Kidd v. Williams, No. CA-91-626 (E.D. Va.  July 31, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the exercise of jurisdiction by a magistrate judge pursuant to 28 U.S.C.A. § 636(c)(1) (West Supp. 1992)